UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2011 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-14939 AMERICA’S CAR-MART, INC. (Exact name of registrant as specified in its charter) Texas 63-0851141 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 802 Southeast Plaza Ave., Suite 200, Bentonville, Arkansas 72712 (Address of principal executive offices) (zip code) (479) 464-9944 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ x ]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ x ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ x ] Non-accelerated filer [ ]Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [ x ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of Each Class Outstanding at November 30, 2011 Common stock, par value $.01 per share Part I.FINANCIAL INFORMATION Item 1.Financial Statements America’s Car-Mart, Inc. Condensed Consolidated Balance Sheets (Unaudited) (Dollars in thousands except per share amounts) October 31, 2011 April 30, 2011 Assets: Cash and cash equivalents $ $ Accrued interest on finance receivables Finance receivables, net Inventory Prepaid expenses and other assets Income taxes receivable, net - Goodwill Property and equipment, net Total Assets $ $ Liabilities, mezzanine equity and equity: Liabilities: Accounts payable $ $ Deferred payment protection plan revenue Accrued liabilities Income taxes payable, net - Deferred tax liabilities, net Revolving credit facilities and note payable Total liabilities Commitments and contingencies Mezzanine equity: Mandatorily redeemable preferred stock Equity: Preferred stock, par value $.01 per share, 1,000,000 shares authorized; none issued or outstanding - - Common stock, par value $.01 per share, 50,000,000 shares authorized; 12,326,909 and 12,276,658 issued at October 31, 2011 and April 30, 2011, respectively, of which 9,642,717 and 10,496,628 were outstanding at October 31, 2011 and April 30, 2011, respectively Additional paid-in capital Retained earnings Less:Treasury stock, at cost, 2,684,192 shares (1,780,030 at April 30, 2011) ) ) Total stockholders' equity Non-controlling interest Total equity Total Liabilities, Mezzanine equity and Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Condensed Consolidated Statements of Operations America’s Car-Mart, Inc. (Unaudited) (Dollars in thousands except per share amounts) Three Months Ended Six Months Ended October 31, October 31, Revenues: Sales $ Interest income Total revenue Costs and expenses: Cost of sales, excluding depreciation shown below Selling, general and administrative Provision for credit losses Interest expense Depreciation and amortization Total costs and expenses Income before taxes Provision for income taxes Net income $ Less:Dividends on mandatorily redeemable preferred stock ) Net income attributable to common stockholders $ Earnings per share: Basic $ Diluted $ Weighted average number of shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 Consolidated Statements of Cash Flows America’s Car-Mart, Inc. (Unaudited) (In thousands) Six Months Ended October 31, Operating activities: Net income $ $ Adjustments to reconcile net income from operations to net cash provided by operating activities: Provision for credit losses Losses on claims for payment protection plan Depreciation and amortization Amortization of debt issuance costs 88 - Loss on sale of property and equipment 15 59 Stock based compensation Unrealized loss for change in fair value of interest rate swap - Deferred income taxes Change in operating assets and liabilities: Finance receivable originations ) ) Finance receivable collections Accrued interest on finance receivables ) ) Inventory Prepaid expenses and other assets ) Accounts payable and accrued liabilities ) Deferred payment protection plan revenue Income taxes, net ) Excess tax benefit from share based compensation 69 - Net cash provided by operating activities ) Investing Activities: Purchase of property and equipment ) ) Proceeds from sale of property and equipment - 4 Net cash used in investing activities ) ) Financing Activities: Exercise of stock options and warrants - Excess tax benefits from stock based compensation 69 - Issuance of common stock 53 50 Purchase of common stock ) ) Dividend payments ) ) Change in cash overdrafts ) Principal payments on note payable - ) Proceeds from revolving credit facilities Payments on revolving credit facilities ) ) Net cash used in financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements 4 Notes to Consolidated Financial Statements (Unaudited)
